Citation Nr: 0619626	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  03-34 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for residuals of 
a stab wound to the abdomen.

2.  Entitlement to service connection for a low back 
disability, to include degenerative disc disease, claimed as 
secondary to the veteran's service-connected residuals of 
stab wound to abdomen disability.

3.  Entitlement to service connection for inguinal hernia, 
bilateral, claimed as secondary to the veteran's service-
connected residuals of stab wound to abdomen disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1985 until June 
1988 and from February 1990 until January 1991.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  Competent clinical evidence of record establishes that 
the service-connected stab wound scar of the abdomen is 
tender to deep palpation, but does not limit abdominal 
function or motion.

2.  A low back disability, degenerative disc disease, was 
initially clinically demonstrated years after service, and 
has not been shown by competent clinical evidence to be 
causally related to active service or to the veteran's 
service-connected stab wound of the abdomen. 

3.  The competent evidence fails to demonstrate any current 
diagnosis of an inguinal hernia.




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for residuals of 
a stab wound to the abdomen have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159; 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2005) (as in effect 
prior to, and from, August 30, 2002).

2.  A low back disability, degenerative disc disease, is not 
proximately due to or the result of a service-connected 
disability, and was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2005).

3.  Bilateral inguinal hernias are not proximately due to or 
the result of a service-connected disability, and were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.

VA satisfied its duty to notify by means of February 2002 and 
May 2002 letters from the RO to the appellant.  The letters 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  As 
the VCAA letters were issued prior to the October 2002 
initial adjudication of the claim, their timing is consistent 
with the holding in Pelegrini.  While the law pertaining to 
disability rating and effective date were not provided in 
those communications or in any other correspondence, this 
omission is not prejudicial to the veteran.  Indeed, 
regarding the service connection issues, because the instant 
decision denies the veteran's service connection claims, VA's 
failure to provide notice as to the degree of the disability 
has no adverse impact on the veteran.  For the same reason, 
the failure to inform the veteran as to an effective date 
does not prejudice the veteran here.

Regarding the veteran's increased rating claim, the February 
2002 notice did not set forth the relevant diagnostic code 
(DC) for the disability at issue.  However, this is found to 
be harmless error.  Indeed, the November 2003 Statement of 
the Case included such information, and included a 
description of the rating formula for all possible schedular 
ratings under that diagnostic code including schedular 
changes effective during the pendency of the appeal.  As 
such, the failure to include such notice in the VCAA letter 
did not prejudice the veteran here.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records and post-service private 
and VA medical records, to include reports of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

The Board notes that the claims file was not available for 
review by the VA examiner in 2002.  The VA examiner did note 
that some VA records were available.  In any event, the 
medical history considered by the examiner was consistent 
with that contained in the claims folder, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2005).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  

Legal criteria and analysis

Disability evaluations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

I.  Increased rating- residuals of stab wound to abdomen

The veteran is claiming entitlement to a compensable 
evaluation for his service-connected abdomen wound with a 
scar, which is rated pursuant to Diagnostic Code 7805.  An 
April 1996 rating decision granted the veteran service 
connection for his abdomen wound.  The veteran filed a claim 
for an increased evaluation, which was received by VA on 
January 16, 2002.  As such, the rating period on appeal is 
from January 16, 2001, one year prior to the date of receipt 
of the reopened increased rating claim.  See 38 C.F.R. § 
3.400(o)(2) (2005).

It is noted that the diagnostic criteria concerning 
disabilities of the skin have undergone revision during the 
pendency of the appeal.  Such revisions became effective on 
August 30, 2002.  The Board will consider whether the rating 
schedule prior to, or after, this date affords the veteran an 
increased rating. 

As previously noted, the veteran is rated under Diagnostic 
Code 7805.  Prior to, and from, August 30, 2002, that Code 
section instructed the rater to evaluate the scar based on 
limitation of function of the part affected.  There has been 
no demonstration by competent clinical evidence of record 
that the service-connected abdominal stab wound scar has 
resulted in limitation of function of the abdomen.  The 
September 2002 VA examination indicated that the stab wound 
scar did not limit abdomen function and found the veteran to 
have a full range of motion in the trunk.  Thus, a higher 
rating is not for application under Diagnostic Code 7805, as 
in effect prior to, and from, August 30, 2002.  

The Board has also considered whether any alternate Code 
section might provide a basis for a higher rating.  Both 
before and after August 30, 2002, Diagnostic Code 7804 
provides a 10 percent rating for scars that are superficial 
or painful on examination.  The Board acknowledges that the 
veteran reported redness, pain, swelling, and sensitivity, in 
his abdomen in his June 2003 notice of disagreement and his 
December 2003 substantive appeal.  On VA examination in 
September 2002, he complained of pain along the abdominal 
scar which measured approximately 30 centimeters in length.  
The VA examiner found minimal subjective tenderness to deep 
palpation in September 2002.  The VA examiner also noted that 
the scar was of pink color, and of normal skin texture, with 
no ulceration, breakdown, elevation, depression, or keloid 
formation noted.  Additionally, there was no underlying 
tissue loss.  There was no incisional hernia.  The diagnosis 
at that time was status post stab wound to the abdomen 15 
years ago with chronic pain as noted, with no limitation of 
function demonstrated.  Based on the foregoing, and with 
resolution of doubt in the veteran's favor, the Board finds 
that a 10 percent evaluation for the veteran's abdominal stab 
wound scar under Diagnostic Code 7804 is warranted.

The Board has also considered whether any other Diagnostic 
Code criteria in effect prior to August 30, 2002, could 
afford the veteran a higher rating for his abdominal stab 
wound scar.  

As in effect prior to August 30, 2002, Diagnostic Code 7803 
provided a 10 percent rating for superficial scars which are 
poorly nourished, with repeated ulceration.  No competent 
evidence indicates such findings.  Furthermore, as the scar 
is not located on the veteran's head, face, or neck, the 
Board finds no other diagnostic code sections prior to August 
30, 2002, that address the veteran's claim.  Thus, based on 
the foregoing, a higher rating is not warranted based on 38 
C.F.R. § 4.118 as it existed before that date.  

The Board will now consider alternate diagnostic codes under 
the applicable provisions of 38 C.F.R. § 4.118, as in effect 
from August 30, 2002.  The Board has considered Diagnostic 
Code 7802, as revised effective August 30, 2002.  That 
diagnostic code section provides a 10 percent rating for 
scars, other than to the head, face, or neck, that are 
superficial and do not cause limitation of motion, provided 
that they measure 144 square inches or more in area.  
However, the evidence from the September 2002 VA examination 
demonstrates a midline abdominal scar running approximately 
30 centimeters (11.81inches) in length.  As measured, the 
veteran's scar does not meet the criteria for a compensable 
rating under Diagnostic Code 7802.

Furthermore, the Board has considered Diagnostic Code 7803, 
which affords a 10 percent rating for scars that are 
superficial and unstable.  Here, however, there is no showing 
of an unstable scar.  As this is not a scar of the head, 
face, or neck, no other diagnostic code sections are relevant 
to the claim at issue.  

In conclusion, the evidence of record reflects a disability 
picture commensurate with a 10 percent rating, and no more, 
for the residuals of a stab wound to the abdomen.  

Finally, the evidence does not reflect that the veteran's 
abdomen scar has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. § 
3.321 (2005) is not warranted.

II.  Service connection- low back disability, to include 
degenerative disc disease, as secondary to stab wound

Presumptive service connection 

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  



Service connection- in general

Having ruled out presumptive service connection in the 
present case, below, the Board will now address the issue of 
direct service connection on a nonpresumptive basis.  
According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Secondary service connection

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Any 
additional disability resulting from the aggravation of a 
non-service-connected condition is also compensable under 38 
C.F.R. § 3.310(a), to the extent of such aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Harder v. 
Brown, 5 Vet. App. 183, 187-89 (1993), see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Analysis

In the instant case, the veteran has contended that his 
current degenerative disc disease changes of the low back 
were caused or aggravated by his service-connected stab wound 
of the abdomen.  The medical evidence, and in particular the 
report of a September 2002 VA examination, establishes that 
degenerative disc disease changes of the low back are 
currently manifested.  The veteran has also established 
service connection for residuals of a stab wound to the 
abdomen.  The question that must be resolved, therefore, is 
whether the veteran's degenerative disc disease changes of 
the low back were caused or aggravated by his service-
connected stab wound.  As shown below, this question must be 
answered in the negative.  

The evidence, in fact, includes the report of a September 
2002 VA examination in which the question of causation was 
specifically addressed.  The examining physician indicated 
that the veteran's degenerative disc disease changes and his 
back pain have "nothing what-so-ever to do with the stab 
wound."  Thus, contrary to the veteran's contentions, the 
competent evidence does not reveal a causal connection 
between the veteran's service-connected stab wound disability 
and his low back problems.  Further, the competent clinical 
evidence of record also fails to establish a causal 
connection between the low back degenerative disc disease and 
service.  In fact, the claims file shows no complaints or 
treatment for back pain until March 2002, over 10 years 
following separation from service.  Based on the foregoing, 
direct or secondary service connection for a low back 
disability, to include degenerative disc disease, is not 
warranted.             

The only evidence in support of the veteran's contentions 
that his service-connected stab wound caused or aggravated 
his low back problems is his own statements that such is the 
case.  However, the veteran is not shown to be a medical 
expert, and is therefore not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Court has 
held that if the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Thus, his lay assertions to the effect that he has a low back 
disability that is related to his service-connected stab 
wound are neither competent nor probative of the issue in 
question.

In conclusion, the evidence in support of the veteran's claim 
that his low back disability was caused or aggravated by his 
service-connected stab wound consists solely of his own 
contentions to that effect.  The competent evidence fails to 
show that the veteran's current low back disability, 
degenerative disc disease, is proximately due to or the 
result of his service-connected stab wound or service.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Service connection- inguinal hernia, as secondary to 
service-connected stab wound

At the outset, the Board notes that the competent evidence 
does not appear to demonstrate a current diagnosis of an 
inguinal hernia.  Indeed, the VA examiner in September 2002 
stated that there is no current evidence of an inguinal 
hernia.  In any event, the examiner stated that the pain from 
a stab wound in the midline of the abdomen contributing to an 
unusual posture or an unusual position of carrying objects 
wound not contribute to the development of an inguinal 
hernia.  The examiner also noted the veteran is not currently 
being treated for a hernia, was not wearing a truss, and had 
not had hernia surgery.  

Thus, a "disability" for VA compensation benefit purposes 
is not shown to be present in this case.  Although the 
veteran has asserted that he currently suffers from a hernia, 
he has offered no medical evidence, which indicates that 
these complaints are manifestations of an actual medical 
disorder.  The veteran's reports of pain alone cannot satisfy 
the criteria for a current disability.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (noting that service 
connection may not be granted for a diagnosis of a disability 
by history or for symptoms unaccompanied by a current 
diagnosis).  Based on the above, a current diagnosis of an 
inguinal hernia is not demonstrated.  Considering this fact, 
an award of service connection is not justified here.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Moreover, service medical records fail to reveal any 
complaints of, or treatment for, an inguinal hernia during 
the veteran's active duty.  As such, the veteran's service 
medical records do not affirmatively establish that an 
inguinal hernia had its onset during military service.  Thus, 
a grant of direct service connection is also not a 
possibility.

In the absence of competent evidence of an inguinal hernia 
disability, the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Entitlement to a 10 percent evaluation for residuals of stab 
wound to abdomen is granted, subject to the applicable law 
and regulations governing the award of monetary benefits.

Service connection for a low back disability, to include 
degenerative disc disease, claimed as secondary to service-
connected disability, is denied.

Service connection for an inguinal hernia, bilateral, claimed 
as secondary to service-connected disability is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


